Citation Nr: 0627798	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
right knee instability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right middle finger proximal interphalangeal 
joint, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active duty from May 1977 to November 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the RO in St. 
Petersburg, Florida.  In July 2006, the veteran had a travel 
Board hearing at the RO, and its transcript is associated 
with the file.

The issue of the right middle finger disability is addressed 
in the REMAND portion of the decision below and is therefore, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's right knee disability is not productive of 
severe recurrent subluxation or lateral instability; 
limitation of flexion to 60 degrees or less; limitation of 
extension to 5 degrees or more; malunion of the tibia and 
fibula with marked knee or ankle disability; or ankylosis to 
a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
knee disability are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.6, 4.10, 4.40, 4.45, 4.59 and 
4.71A; Diagnostic Codes 5256 through 5262 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased rating

The veteran essentially asserts that his right knee 
disability is more disabling than the currently assigned 
evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2005).  Separate diagnostic codes identify the various 
disabilities.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, the Board must also consider 
functional loss, which contemplates the inability of the body 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  A 
part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2005).  Both 
limitation of motion and pain are necessarily recorded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The normal range of motion for the knee is 0 degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71A, Plate 
II.

There is no medical evidence of record of ankylosis, 
dislocated semilunar cartilage with locking, removal of 
semilunar cartilage, limitation of extension, impairment of 
the tibia and fibula, or genu recurvatum at any point in 
time.  Consequently, Diagnostic Codes (DC) 5256, 5258, 5259, 
5261, 5262, and 5263 are not applicable.

The veteran's right knee disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5257.  Diagnostic 
Code 5257 provides for evaluating an impairment of the knee 
with recurrent subluxation or lateral instability as 20  
percent disabling for a moderate impairment, and 30 percent 
disabling for a severe impairment.  38 C.F.R. § 4.71A, 
Diagnostic Code 5257 (2005).  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic  
Code 5257 is not predicated on loss of range of motion.  See  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

Descriptive words such as "moderate" and "severe" are not 
defined in the above rating criteria.  Thus, rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence so that an "equitable and just" decision is 
rendered.  See 38 C.F.R. § 4.6.  

The evidence in the case at hand includes, VA medical records 
since 2002, a July 2004 VA examination, and testimony from 
the July 2006 hearing.

VA progress notes reflect that the veteran was periodically 
seen for complaints of pain in the right knee.  In 
particular, a November 2002 outpatient visit note reflected 
the veteran complained of right knee pain and that it was 
"giving-out."  An MRI showed thinning of the anterior 
cruciate ligament (ACL); however, there was evidence of 
anatomical contiguity, but with medial meniscus attenuation 
and moderate chondromalacia.  There was no evidence of intra-
articular free fragment.  At the July 2004 examination, the 
provider noted good heel and toe raising, a 70 percent 
squatting capability of the right knee, with both active and 
passive range of motion at 125 degrees flexion and 0 degrees 
extension.  He further stated that the veteran began to have 
pain when he tried to go further than 125 degrees.  No fluid, 
instability, or pain with repeated motion was noted.  He did 
have sub-patella pain  upon palpitation of the patella.  He 
further reported that the veteran was able to conduct his 
activities of daily living, including working as a truck 
driver, and did not use any medical aids.  Repeated motion 
caused no increase in pain or decrease in range of motion.  

At his hearing, the veteran reported that his right knee 
"buckled" when he walked up the stairs, had difficulty in 
performing his duties as a truck driver, and was unable to 
play recreational sports with his son.  He further reported 
that his knee ached, especially on cloudy days and that, he 
was unable to stand from a squatting position.  However, 
according to his testimony, he has been able to continue 
working as a truck driver, though, has to be careful when 
mounting and dismounting his truck.

After a thorough review of the evidence, the disability of 
the veteran's right knee under Diagnostic Code 5257 is 
consistent with a moderate impairment and, thus, does not 
warrant the assignment of a disability rating higher than 20 
percent.  The objective medical evidence shows no more than 
moderate abnormality of the knee; no fluid edema, muscle 
atrophy, or weakness was noted, and range of motion of the 
right knee was from full extension to 125 degrees of flexion.  
There was no instability noted when examined in July 2004.  
Furthermore, there is no evidence that the veteran has 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement that is not already 
contemplated by the 20 percent rating, as repeated motion 
caused no increase in pain or decrease in range of motion.  
The veteran is, therefore, not entitled to a higher 
evaluation of 30 percent under Diagnostic Code 5257 because 
there is no evidence that his right knee disorder is 
consistent with a severe impairment of the knee with 
recurrent subluxation or lateral instability.  Likewise, 
since his limitation of flexion range of motion is only 
minimal (flexion is to 125 degrees, with normal range at 140 
degrees), and there is no limitation of extension, a higher 
rating is not warranted under Diagnostic Code 5260 or 5261.  
(Diagnostic Code 5260 provides for a non-compensable 
evaluation when flexion is limited to 60 degrees, and a 10 
percent evaluation when flexion is limited to 45 degrees.  
Diagnostic Code 5261 provides for a non-compensable rating 
when extension is limited to 5 degrees and a 10 percent 
evaluation when extension is limited to 10 degrees.)  As 
such, the preponderance of the evidence is against the claim, 
and a higher rating for a right knee disability is denied.   

II. Duty to notify and assist concerning the right knee

In an April 2003 and March 2005 letter, VA notified the 
appellant of all elements required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and the case was readjudicated in a July 2005 
supplemental statement of the case.  The veteran was not 
notified of the provisions addressing the effective date for 
an award of benefits, but the Board finds no prejudice in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the claim for an 
increased evaluation for a right knee disability, thus, 
making the issue of an effective date award moot.  See 
Bernard v. Brown, 4 Vet.  App. 384 (1993).  

As to VA's duty to assist, VA has a duty to assist appellants 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 20.901.  Relevant VA treatment records are associated with 
the file; and there are no indications that relevant records 
exist that have not been obtained.  A VA examination was 
conducted; its report was reviewed and is associated with the 
file as well.  Thus, VA has satisfied its duties to notify 
and assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).

ORDER

Entitlement to a rating in excess of 20 percent for post-
operative right knee instability is denied.  


REMAND

Right middle finger

By a January 1986 decision, the RO originally awarded a non-
compensable rating for traumatic arthritis of the right 
middle finger proximal interphalangeal (PIP) joint under 
Diagnostic Code 5226 for an injury sustained on active duty 
while playing basketball.  This rating has since continued.

A July 2004 VA examination was conducted, and the right 
middle finger distal interphalangeal joint was addressed.  
However, as the veteran's service connected disability 
concerns the PIP joint, a new VA examination is necessary 
before a decision can be rendered.  Likewise, this will give 
the examiner an opportunity to address the veteran's 
complaints of hand swelling and median nerve neuropathy, and 
its relationship, if any, to the veteran's service connected 
finger disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination 
concerning the right hand, including 
the middle finger PIP joint to 
determine the extent and nature of the 
disability.  The examiner should review 
the claims file, conduct all necessary 
special studies or tests, and describe 
the extent of impairment due to the 
right middle finger proximal 
interphalangeal joint disability.  The 
examiner should report the distance of 
any gap between that fingertip and the 
proximal transverse crease of the palm, 
with the finger flexed to the extent 
possible as well as the overall range 
of motion of that joint.  Likewise, the 
examiner should comment as to whether 
there is any relationship between the 
veteran's service connected PIP joint 
disability and the veteran's complaints 
of hand swelling and median neuropathy.  

2.  Then, after ensuring all notice and 
duty to assist requirements are 
satisfied, readjudicate the claim, and if 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claims for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


